DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: container for drying in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is construed to be indefinite because the recitations “the intracavity temperature” and the “cavity wall” lack a positive antecedent basis. Since claims 2-10 depend upon an indefinite claim, those claims are construed to be indefinite by dependency.  Furthermore, claim 2 is construed to be indefinite because the recitations “the cavity wall” lacks a positive antecedent basis.  Claim 4 is construed to be indefinite because the recitation “the intracavity temperature” lacks a positive antecedent basis.  Claim 6 is construed to be 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-10 are rejected under 35 U.S.C. 101 because those claims are apparatus (container) depending upon a method, which is not permitted.  Applicant may obtain a patent on a method OR apparatus, but not both.  It is suggested to separately claim the method and apparatus to overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujita (US 5,713,137).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Fujita as teaching:
an intelligent drying method applied to an ultraviolet sterilization container for drying a sterilized article, comprising the following steps which are executed by the 
releasing hot air to an article storage cavity (expressly disclosed in column 8 lines 8-15);
when an initial drying time is reached, collecting the intracavity temperature of the article storage cavity (expressly disclosed in column 12 lines 31-35 and lines 42-45);
automatically obtaining an extended drying time corresponding to the intracavity temperature of the article storage cavity (expressly shown in figures 17, 18); and
continuously releasing hot air to the article storage cavity until the extended drying time is reached (expressly disclosed at column 1 lines 25-27).  Fujita also discloses (claim 2) the claimed step of releasing hot air to the article storage cavity, an inner circulation mode is adopted, and the inner circulation mode includes: air of the article storage cavity entering an air duct of the cavity wall of the article storage cavity from an return air outlet, being heated in the air duct, and then delivered to the article storage cavity from an air outlet (expressly shown in figures 1, 2, 3, 5), (claim 6) wherein the heating air duct is an inner circulation type heating air duct, and the inner circulation type heating air duct comprises: the article storage cavity; an air outlet disposed in the cavity wall of the article storage cavity and communicating with the article storage cavity; a return air outlet that is open to the cavity wall of the article storage 12 cavity and communicates with the article storage cavity; an air duct disposed in an interior of the cavity wall of the article storage cavity and communicating with the air outlet and the return air outlet; and a fan and an electric heating element mounted in the air duct; wherein an inner circulation type heating air duct is formed from the article storage .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita in view of Zielinski et al. (US 9,644,981).  Fujita discloses the claimed invention, as rejected above, except for the recited drying time values or computer readable storage medium.  It would have been an obvious matter of design choice to claim those features since the teachings of Fujita would perform the invention as claimed, regardless of those features and applicant has not specified or claimed the criticality of those features as being necessary for patentability.  Furthermore, Fujita discloses the claimed invention, except for the recited microprocessor or memory.  Zielinski, another drying method, discloses that feature at column 9 line 58 through column 10 line 21.  It would have been obvious to one skilled in the art to combine the teachings of Fujita with the teachings of Zielinski for the purpose of control air flow in a dryer application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Other prior art references cited in this application may teach one or more features of the claimed invention, but do not rise to a level of anticipation or obviousness such that a rejection would be proper or reasonable under current Office practice and procedures.  Reference A, cited in this action, is a patent publication from the same inventive entity.  References B, C, D, E, F, cited in this action, teach drying methods.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875. The examiner can normally be reached M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tuesday, October 26, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753